Title: To George Washington from Timothy Pickering, 6 July 1781
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Camp Phillipsburgh July 6. 1781.
                  
                  As your Excellency required a strict account of the delivery of your order for the army to halt, on the day they marched to this camp, I have inquired into facts, which I beg leave to state.
                  I have asked Odell the guide, the distance between Storm’s bridge & the one on the Dobbs ferry road—"about three miles"—Where were the fallen trees, on passing of which I sent back an express to Colo. Dearborn, directing some men with axes to advance, to cut them out of the way?  "Near half way from the bridge on the Dobbs ferry road to Storms bridge."
                  I asked Colo. Dearborn—How far was you with the advanced guard, from the fallen trees, when the express delivered my order for ax men to come forward to clear the road of them?  "about 100 rods."  Where do you judge the head of the column was at that time?  "On this side the lower (or Dobbs ferry) bridge."
                  On riding over the ground from near Storms to the spot where your Excellency desired me to send some body to halt the army, I judge the distance between them to be three fourths of a mile.  I have gone over the ground where Mr Demler (by whom I sent the order) met the army; & find that the party advanced from the vanguard was within about eleven hundred yards of Storms bridge—the head of the vanguard about one hundred & fifty yards in the rear of that party, and the head of the column about six hundred yards in the rear of the vanguard.  To the officers at the head of each, in succession, he spoke to this effect.  "Colo. Pickering has sent me to inform you that it is the General’s order that the army should halt till farther orders."  Only to the officer at the head of the column, he added (agreeably to the direction I had given) "you are to halt when the head of the column is within three hundred yards of the vanguard."  The same order he just afterwards communicated to the adjutant general, who knew that he belonged to my office.
                  Some few hours elapsing before any farther orders were given, the army was again set in motion and marched as far as Storms.  If this was a fault, it cannot affect me, or any gentleman under my direction.  After your Excellency had said "Let the army encamp here"—I immediately descended the hill, & galloped on till I reached the army.  I was surprized to find it so far advanced: but this arose in part from my having formed an erroneous opinion of the distance between the two bridges; thinking it much greater than it really is.
                  Your Excellency will recollect that after gaining the front of the army, you rode slowly on; and after ascending the hill by the road near Storms on a walk, that you stopped at the forks of the road, & described the different places to which the two roads led—that after proceeding still farther up the hill, you then gave the order to halt the army.  All this must have given time for the army to have advanced a good way towards Storms, admitting (what is doubtless true) that when we were at the fallen trees the head of the column was advanced at least as far as, & probably on this side, of the lower bridge.
                  I beg leave only to add, That Mr Demler declares that he stopped not a moment by the way: that after descending the hill he was called to by some gentlemen, and desired to stop; but he replied "I cannot" & went on.  I have the honour to be with the greatest respect your Excellencys most obedt servt
                  
                     Tim: Pickering Q.M.G.
                  
               